Citation Nr: 1444474	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  02-05 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a series of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In April 2000, the RO denied the Veteran's claim for service connection for a general mental condition.  Subsequently, the RO received new and material evidence prior to the expiration of the appeal period, resulting in subsequent denials and recharacterizations of the claim.  See 38 C.F.R. § 3.156(b).

In May 2004, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board denied the recharacterized claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in December 2004.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In an October 2006 order, the Court granted the Joint Motion of VA's General Counsel and counsel for the Veteran and vacated the Board's decision and remanded the claim.

In November 2007, November 2009, and September 2010, the Board remanded the claim for additional development.

In September 2012, the Board denied the claim for service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran again appealed the Board's decision to the Court. In a Memorandum Decision dated in June 2014, the Court reverse the Board's decision denying service connection for PTSD and vacated the Board's decision denying service connection for depression, and remanded the case.  Consistent with the Memorandum Decision, the Board has characterized the matters on appeal as noted on the title page.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional records.

The issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

PTSD is related to a verified in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in service. 38 U.S.C.A. §§1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the Board's favorable disposition of the claims for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

II.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).

In the June 2014 Memorandum Decision, the Court determined that the only adequate examination and opinion of record concerning the etiology of the claimed PTSD is the February 2008 VA psychiatric evaluation.  That examiner diagnosed PTSD and related the Veteran's PTSD to his verified stressor of witnessing the scalding of a shipmate.  Accordingly, given that there is no other adequate opinion of record to the contrary, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.
REMAND

Consistent with the Court's June 2014 Memorandum Decision, the Board must remand the matter of entitlement to service connection for depression for opinion as to whether the Veteran's depression is related to service or his now service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must send the Veteran a VCAA letter notifying him and his representative of the evidence necessary to substantiate the claim for service connection for depression, to include on a secondary basis.  The letter should also request that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for depression, to include as secondary to service-connected PTSD.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  Then, the AOJ should arrange for the Veteran to undergo psychiatric examination by a qualified examiner to determine the nature and etiology of the claimed depression.  The entire claims file must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's depression is causally or etiologically related to the Veteran's military service or is caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected PTSD.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible. 

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  

3.  After completing all indicated development and any other development deemed warranted, the AOJ should readjudicate the Veteran's claim for service connection for depression, to include on a secondary basis.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


